OFFICE   OF   THE   All-ORNEY    GENERAL   OF   TEXAS
                              AUSTIN




Honorat   C. ?. Lookhart, Chairman
Joard of Ins;lr:-.naw
                   Comalselonere
Austin, Tsxarr

Dczsr sir:




                                              on the above mnttcrm



                                       r of July 12 and'your
                                       ember 21 in responPe,
                                       of withdrawn foreign
                                       or p8yMcnt of &woos



                      d to anal dld writs aaoidsnt and
                      6 on Texss oltleene in additloa
                          som wrote only health or eo-
                     et?or both.


     7064 such oorrpa-nisears also 1labl.e i'or the
     gross prt.rAum tar on hrslth end accident pre-
     niuns oollooted lrorn oltlzena of Texas atter
     the oompanp withdrew.
Honorable     ir.    P.     Lookhcrt.,   Page   2




          ")-%6ass OdPlfiw RCI AS t0 who are oitiaens
     of       Stat6 a8 aontcaplatad by t&a Artlola
            this
     4~sousso4 in your oplnlon In ths followlly$
     feotual eituatlons, or vrrrlatlons   0r thea now
     trsP0re us:

              "1.          The pol1oyholtl.r
                                18 s Tsxos oltl-
     tan     at     detr     ol’
                             of the polloy but
                     purohstae
     later ~AQVJV~S hie resldenoo And oltlzensblp
     to another stetc, wham be oontlnues his re-
     QeWAl PMIGiW pa~SSt.8.
          "2. The polioyholdsr is a oltlzen dP
     mothor state at data of purabse of ths
     jmlloy but lutsr faao~ts his nsldsnor and
     oltloenahlp ts Texas, whore hc oontlnues his
     renswml premlua payments. *

          Artlola 706C, Varmu*s  Annotate4 Revised Civil
Dtatutbs or Texas or 1925, AS lmsnbod by the Rots or the
47th Lbglsl~tcwe In 19U, prorIb    t&t:

          R.atlole  7064.   Every lnsuranse   oorpontlor4,
     Lloyd*s or rsoipxvoals, an4 soy other or(isnlzs-
     tlon or’oonoern transaoting thb buslnsss oi ilre,
     imslne, merlnb  island, aooldsst, orAdit, title,
     llvsetook, fldollty, fguaraaty, mAr(lty, oasrulty,
     or any other kind or aharaoter or lnriulluoo
     business other than the buslarss oi llfs Iasux-
     moo, nnd other then fraternal bsneflt amooia-
     tlone, within thin   stste at the time or rIlIw
     its annual ststmmnt,    shall ?aport   to the Sosrd
     of IosuranoA Comtklssiooors the gtiss    amount of
     proalums rroAIrAd upon property loosted ln this
     State or on risks looat6d In thlk StAtA dur-
     lug the preoAdln$ year, And daoh of suoh ln-
     surano~ carriers shelf pay en onnub ttix upon
     suoh gross premlm rsos$~ts do tollouews shell
     pay A t5x or rour And five hundrddths (4.05)
     per oat, provided that a&y ewh lnswimoe
     oarrlers doing two (2) QY mom kind8 of Insur-
     8nce busin6ss harsln rcrf'srradto shall pay the
     tax huraln letled upoa its grosA prszalums
     1-6ceire4 rr0m ba0h or 8~14 kln4e or businessi
!ionorsble C.   ;‘.   Lookhart,   ;‘a~6   3




      ynd thr Erosa ~rcialu~trsoeipts where rs-
      fcrrsC TV:.In this 1~ sf;sll.be the total
      5;ross amount of prem~wis r6oalvad on esoh
      anh nocry ‘K1niY0T ‘lasuronoe or Fii* wr’ittea,
      exoe&?t premilurs    receIv& froo other lloensed
      oonyaniss    for rrlnsuranoe,      lesa return    pre-
      mluais an4 dlvldsnds pald        polloyholders, but
      there&ml1 be no ,doduotlon for prsmlume pal6
      ior relnsuranab.        TGe ~rtms premlurp r’soeIpt8,
      es above defined,       sbell~ be reported end shorn
      a8 tLe pr6mlwn reoelpts lo the report to the
      hard of 3nsurenos Cosunlssloners by ths             In-
      mranoe oarrlers,        upon the sworn ststemeats
      of two (6) prinoipel offlosrs of suoh oer-
      rlers. Upon reoslpt by the Board of ln-
      suranoe Commissioners of ths sworn state-
      mants, ehowlnp the gross premium rsoelpte
      by suab laeursnae osrrlers, the           Board OS
      Insuranoe Coamlssloners sbsll asrtlfy to
      the Sate Treasurer        the wun0      oi texes   due
      by esoh lnsuranse aerrler, whloh tax shell
      be ~14    to  the  Stat@   Treasurer    on or before
      the let of Uroh following, en4 the Treasurer
      ebsll lssuo his reoelpt        to  euoh  osrrler,
      which aball be lvldenoa oi the payment of
      suah tsxes.     . . . . "
             '*
             tihetbrr or not fsrsigli lnsursn~s oompanles ool-
leot!ng prszilufcsrroa health and sooidrnti Insursnoe in
Texas after thsy ham wlthdrmvn tbersfrom are liable
for the peyI44nt    of the ~~QAS pre&2Iw tax provided   103
by the above     provlelon of the z3tatutrs ct Teras will de-
pend upon whstber ar not tbe oollroticm of suoh presaluas
OOIlatftUtS8    'tXAXlSAOti.U5th4 business Of AOOldellt and
health fnsuranoo n!thln this State*.

              A slruilar question ~6 involved in the 0~88 ot
Comectiout       XJtual Uia Inauranae Ctmpeny VI. Spprstley,
173. ::.   2. 608,  19 :iupres% Cou>t,    308, 43 I.. Tza. 869. ticid
life lnsurenoe eoo;peny bsd dons businam             in the State of
Tsr.mssc44    over a parfod af YmrA, snd during that ti: (I it
had lamad tba polloy ldvolvsc;         in aet4 suit.      After    Ias-Ine
ml&    policy   nnd  aany others, it eess44 Isa&ig any nau
pclioias In said state snd withdrew itr;gtYierf%l            AKAnt
fro25 t&s ;rtntc~r*nd notliXad tbe Stats lnarlrtraceComlseion
to t+t. I. s:‘foct but it did ocntinira to mnblw            tts preaxiums
on the polloici that were ie.;ii& by it, lnol&~!rrg ths one
lnvalved ir, ruri~dBait    issum?   ts  Ekx. &pratleg.     IO   p6SSing
tionorstIle0. T.         Laokhart,        Peg. I



upon whhstheror not tha ineuranoe oompsny we8 doing                    bu+
iness In the State in oontluuing to oolleot premiums
afCer it hod wltt~irrrwnfroa the Zitatt on the polialta
li;sueU by it befor, It wlthdfow, the Suyrelre Court. of
the Unlttd  Stntus m&o tht tollowlnc: holdtyJ;r

              "It cannot be mid with truth,     HLI wo
     think, tmt crs insurenoa aompsny cioss no
     bu6insas within 6 irtutr IUh86 it have agent8
     therein who are oontlnuoualy awaking new
     rlak8     and it ID oontlnuin+3  to lmbb new
     pollales upon suoh risks.        Having eueoerd*d
     ln taklna; rl8Jxa in tha state throw        e num-
     ber of yeara,       It cannot br asld to ooase
     doin& 3wlnesr therein when lt oeam8 to
     obtain or ask for new rlskr or to lrsue new
     DOliOh8,      While   Et the 8Wil th@ it8 Old
     polh3f@r          OontinU6      in   for00    6Dd   the pr.xd~~
     therroa are oontinuoumly paid by the poller
     holdor to an agcat rsrldlng in another
     5ttlta,end who vnm OQOI the agent    in the
     atats where th6 polloy holdars rssldecl.
     Tk:8 PsQtiOn OD th0 yort Of th6 OO~$MLy OOB-
     stitutea  doing buatnem    wlthln the *tat& 80
     Iear aa lo neoommy,     within the aeanlng of
     the law upon this oubjeot.*

           Thlrr prlncip%e OS law wua @ppmted by the Unltsd
State8 Dlatrlot Court of the lrtartbernDlrtrlat or Torn8
in the onso of Hag&r,    et al Vs. Soourlty Mutual  Life  In-
martmoo Coapsng,   246 Feb. 665, whioh involved the gues-
tlon of whether a foreign 110 lnourunoe ooopanp was still
doin& bunlncna in Tuas    alter it hnd withdrawn Prom the
State by aontlnulng to oollsot premiuma on   tha pollolee
outstandiag at the time it withdrew, an5 the court held ra
folloxa thereon;

                "(3)
                  Notwlthrtcandln~ tba derendant with-
     draw       rrom business
                           60 rnr as wrltlng new poll-
     0108 wee conoerned, it oontlnued to oolleot
     preralums OR tho yoliclea outartsndlng.    The
     Dumber  of  policies ln Zoror the la& of the
     ywsr 1907 ua6 1,143, end the mount of incur-
     ISIQO, 32,649,606,  and the number or pollole8
     still OUtBtstldi?ii Catobar  1, 1915. wan 682,
iionortble L’. i;'. LOOkhBrt,        PtlgS   5




            and the 6mun: of inrurenos   ~1,399,1&4.
            The premium8 on tnls mount of ln?umnoe
            were 6 aubhtaatisl amount., and their ool-
            leotlon oonatltuted doing buafnesa  vlthln
            the St8 to.”

               These hol4lnga were again afilmed               in k”utua1
 Iiaanrve     Fund   Life      Laaoolatlonva. F'holpa,190 U. 6.
 147, 23      SUP.   ct. 707, 47 1. m.           987;   am81   nbabn~
 Llle Ina~renoe Company Va. Blreh, 200 U.S. 612,
 26 Sup. Ct. 752, 50 I,.$4. 6201 Comerolal Mutual                        LO-
 oldent Company Va.            Davla, 213 U. 3. 245, 29 %p.             Ct.
 445, 53 t. Ed. 782.

          In view 0r there holdlnga, It 16 our opinion
 that lo oortlnuln(Jto oolleot naid premium doea
 ooaatltut. the trBSLB8iOtlOD  Of inB~8UOe   buelneaa
 rlthln thla State 80 88 to make raid oompanlea 116bla
 for the griwa reoelpt tax06 provi?ed for by said
 Artlolo 7064 under the vari;w r6tea prorldad for
 therela fro-a the time raid law ma first pa6aed by
 tha Flrat Celled Session OS the 30th Legislature in
 1907, Page 675 or the kote 0r the Ragtu.ar    3aoalz.n 0r
 raid Ls&ialature.    1. almller provlslon  la round in
 all or the amendmantc thsrco?, but dllfemit ratoa
 have been aeaeaoed over different perlodm or time.

               The   genarsl     yrinolplee or la* rolemod          to
In our Opinion Number O-5438 cm befnp appllcebleto
forei- iir0 lntsuranoeooq~aaiea tnsorar as they ie61
with the right of the State to Smpoae oondltlona
 upou auoh oorqlsnlee,:Aen they enter Texso in order
 to do 6n lnsuranoe buslneee therein are al60 ap-
 plloeblc to f’ore&n 6oclCLsnt and health lnauranca
 OQ?~panhB thht enter th:a State ror the purpose   of
 dolr@ business here&, :a1 rsanh oompanies will be
 presume~i to have sooapted ~11 condltlona impo66d
 upon them by the lark of thle SfxEe and will be
 bound thereby.
Honorable G. F. Lookhart, Pnge 6



          State oltlzensblp la gorsrned by that part OS
the provlslonr ol the Unltab States Con~tltutlon, mend-
aont 11, Sootloo 1, wbloh read8 aa follorcl:
                  "hll         person8       born      or natumllrsd         in the
     United Statca, an3 aubjtot to the jurlrdlatlon
     thereof, are citizens of the Ualtsd States and
     oi     the        State         wherein        they   reside.   .   .   -

         State oltlzoa8hlp, thorrtore, depend@ upon
realdenoe. The term w”fe614@*baa reiersnoe to the *dohi-
oll.eW or wlegel residenoe* of the peruon, a atatament of
the dlrtlaotlon betwren satu@l reaidenor and domlolh
havlag beea quote4 rl,th 09tprorhl by our Suprena Oourt in
the oamo oi Peoor t 1. T. Ry. Do., et al, 1. Tbompaoa,
167 8. ‘II.801, la rollowrr:

          *‘Re*ldoaob* aenas llrlng in a par-
     tloular looallby, but  ‘domloilr* maana llr-
     lag la that loo&it2 with the intent to
     sbkr it a tlrad and psrmmnent home. Real-
     dono* limply requirea bodily preoaaoe l8 an
     lahabltant la e glran place, whllr domlalla
     ragulna bodily preaanoe In thet    plaoo and
     also ‘an intention to make It CUM’S dcd~llr.~
     Irlatauerv. INOT, 156 ARD. Dlt. 591, 1.u
     N. Y. Bupp. 9531 In re Kmwoomb, 192 Rawle 1.
     238,         84    N.      2.    950.

          In tho ease oi Obloago cad Rorthuerrtem Ry. Co.
f. ohle, 117 u. 9. 123, 6 SUP. ct. 632, 29 Ler Ehttlom,
837, the Supream Oourt ot the Ualtsd Statea wa8 deallag
rith thm rlgbt of a party to bring a milt in a federal
court in Illlnols wltbla 6 row reek8 attar he bad nored
into said atcito, and the ciourt he14 that the oaly que6-
tlon wa8 whether ha had crotuallg and IA &toadtelfh given
up hia roraer oltiaenship and aooulred a sew oltlzsn8hlp
In Illlnolr, before the suit was brought, end the iollow-
lng obarss rss approved na bnviag bsra   a oorreat state-
ment of the law:

                  “12.          Row the
                         olnt that you ara to
     dsslue, gentlemen, fe thlr:   did ths plaintiff,
     Ous. 8. Gble, at sury time leave the Stets ot
     Xowa for the purposs of taking up, lotually
     en4 in cioodfaith, hle realdenoe aad oititen-
     ship la Illlnol~‘i Now, 3 use the word remldenoe
     HOAorsblO 0. F. Lookhbsrt, Peg@ 7



          6kG5AiA~ this: it would not be sillrlsleat
          merely to show that ha went and resided in
          the sense or living IA Il,llnols. kesldeaoe
          is erlWno~ of ths oltlrsnship.   You ore ul-
          tlmctely to find whether ha bsoame a oitlzsn
          of Illlnols. IA deoldlng thst Guestion  you
          have a right to consider what h6 did in the
          matter ot residence; that is, where ho aotually
          llrsd; the plaoe he oooupled, whst we ordinarily
          maan by the term *llrlng.* Now, it is olslslad
          on tba part of Ohls thet he went to Uhloago in
          Novrabsr, 1863; that it was his intent to rs-
,.
.       dmova to the Ststs or llllnols, an4 with tha
          purpose or ooapletlng his education by going
          through this sot001 at JaAesVille, nnd then
          pursuing   his tooatlon In life ln tha State oi
          Illlnolr. low, if ho did in good tafth leara
          the State ot Iowa give up the oitissnsbip
          here,     Ing to Chisa o Illinois,vilththe idaa
          oi t&krng up his oit L’onship them, dld
          sctuslly   do that    ia aood faith, althou@ he
          may at thrt tine      b.av* had it in his mind* end
          hb did   lotuall7 &o to Janesrills to oomplste
          hla eduoatlon      that woulb not dsfoat his ao-
          qalring his o~tlrsnshlp in tha atate of IlUnol~
          at the time he sotusl&7 went there in Horembsr;
          prorldsd you rind, ropemb*r, gentlemen        that
          he had the latent at that tlesn, boas fide,
          6etud    iAte,At of Settli.Ag in IlliAOiS. NOW,
          you me to detamixw        this, under the svldenoa
          that has:bson submitted to you; pou aae to
          determine whather st thst tlmeW he then had
          the honest iAt8At Of changin& his reai6wIOer
          If he did, and hs went ovsr tbrra       rlth that
          purpose, with that lAteAt, and remained ,%A
          Chloaao for whatever time the evldenoe shows,
          sons two or three weeke, It is for you to
          doter&m     the question     6s to that. If that waa
          his objeot and iAt4At       it would JWtify.yOU
          in   Tinding that be had eequlrod a oltlteAehh:p
          there. The faot that be then went to J~AWI-
          ~111s to oomplets hla s~uoation -would AA mDFs
          defbst his oititenship in IlliAQiS than it
          would defeat his oltlzenshlp in Xmva if he
          bail  still retained that oltisooship.
               *It then remains L'or you to am3~iab
          the otjeot and intent thet he then had.
    Hoaorabla U. P. Lookhart, Pago 8


                     “13 i NOW, it i@ 8Oat,tAm OA th6 Qhrt
               of the defendant that be did not eoquire
               oltlzenbhlp In Chloago imtil ho rent there In
               Merch, 188l+, miter he had oo=pletad him sohool-
               Ing In Janeevllla.   Now, If he dld not, ir
               that ~8 the ilrst tire thot he aotunlly went
               to Chioago with the intent   to ramoln there and
               take up his oltlrenshfp and hia reeldemo
               there, why then you woulb have to find that
               that wes the tlae that he lost his eltizen-
               ship In Iowa and acquired it In Illlnolr.
               Therefore, em I say, the questton 18 whet wa8
               him Intent. By way or lllustratlon: ii
               when hb went to the City of Ohloego In
               Novcmbsr, 1883, his object  lnQ purpose wae
               dmply to go through Ghloago to Janesvllle
               to oogplete hla ld@oatlon, with the Intention,
               $0:~ the  In the luture, after he hsd oom-
               pleted his eduoatlon or going baok to Illlnol8,
               then he would not loqulre hls oltloenshlp until
               he aotuslly went there; but It, when he went
               in 1863, he went alth the Intentlm of
               actually ohsndng  hi8 resldrnoe and coquir-
               $ng a oltIzenah?p in Chioago, Illinois, then,
               If you rind that to be the reot you are justi-
               fied In rindlag that at the tlrne he ohanged
               hls oltlzenshlp within the meanln(i or the
               queetlons lnrolrsd in thir oa8e.”

                   In the ease or Uorri8 Vo. Gllmer. 129 U. 8. 315,
    9   sup.     ct. 289, 32 Law Xd. 690, said court made the follow-
    iAg    8tetWAeAt     as to rtate cltlzenship:
                     “It  18 true,       as ocntend8d     by   th8 d8-
               t endent, that      IIoitlzen of the iTnltsdStete8
               can lnetnntly tranrfer his altlzenehfp from
               one State    to onother (Cooper f. Oalbralth,
               3 xssh. C. C. 546, 5541, and th&t his right
               to sue In the oourte or tbo Vnlted Stat08 28
               non@  the  le88     beoauee     his Ohtinge Or 605iCtle
               was Iaduoed by thn purpose, whether avowed
               or not. of Invoking for tha proteotlon0r
               ala rI&ts,      the    jA&dIOth3A       of   a fe,deral
               oourt. A.S mid by Kr. Jumtioe              Story,       in
               Brlggs v. Frenoh 2 sum. 251,               256,    *If     the
               new oltlzenshlp 1s really and truly acquired,
               his rI&ht to sue 18 6 lbgitiImt0,               oonmti-
               t;ltIonsl, and legal OOROeqUOAOO, AOt to
               Ce Ispeeohed by the motive of him raarorel.*




t
Honorable        0;   P.   LoOkhart,   Page   9




       Manhattan    L. 1A8, 00. v. BrCWJhtOA,   109
       U. 6. 121, 125 (27rU76, 880); Ions8 v.
       zsi”ue,    59 U.S. 18 Bow. 76, 81 (15:263,
                 There mat be an, aotun1, not pI%teAded,
       ohen& of domloile; IA otber       words, ths re-
       mOVd    xIW#t be h ‘red   OAO, 8Ai50 mHAeA&i, nAd
       AOt merely 08teA8ibh.'   Oa8e v..Clarke,
       5 oonour in order to erreot such a ohenge 0r
       doalollo aa OOA8titUtW  a ohan@o Of AitiZOA-
       ship. IA EAAis Y. Bnith, 55 U. S. 11,Mow.
       600,42)      (l/+:172) It wea se14 that *k re-
       morai      whloh dOe8 not oOAt+mplete M absenoo
       from      the fozaier domicile SOS an IAderiAite
       end uncrrtain time ir not              a   ohange Of   it,*
       and thet while it wa6 diffioult      to lay d0wxi
       eAy rule imder whloh every iarztanoe     Or
       reoldenoe oould bo brought whloh may make a
       doaiclle oi’ ohoiao, ‘there muat b8, to
       ooA8tttute It, actual rbsldenaa In tbe plaoe
       with the intention that it      1s t0 be s prlnol-
       pal and pswanent r6sldenee.*”

            IA the oeao of Kid-Continent Flpell~e Go. v.
Whltsley, 116 fed. 2nd. (971, the CIrouIt Court Of AP-
peals for the tenth olrouit had before It the question
Of w&ether   or AOt plaiAtiff ha8 abaAdOAed hi8 residenoe
IA Oklabonm and establlahed realdenoe LA California at
the tine he brou&t       the ault   IA gueatlon, the faota show-
ing the su:.t warn iA8titiIted    in  California oxi February
6,  1939,  and t&t    he had loft Oklabome In Deoembsr, 1938.
The Court held that, if plaintiff WbAt to C6IlifOPAia in
Deobmber,   1938, with s present iAtc:Ation     anyi   pUrpO8e
of ramInlA&     and sstnbllshlng hls m8ideAOe thsre, he
ChorsujmA beomne snd we6 at ths institution          of   the suit
a cltlzen of that stata, vlthIA the msenint~,of the firet
gl;r;“raph of SbOti;?A 24 of the Judloicll Code, aa mended,
        5. C. h    Seotloa    W   whloh grovl:lee ror suit In
fadi-el court’kero        there i8 diver8ity Or oltieqA8hip.

           Therefore, as oontemplsted by the articles     &IL-
ocresed in our ~~IA~oA Nuatber  O-5438, where the polloy-
holder is a Term oltlzen     et the date of the @Archare   Of
tba polIoy , but later rem3vc6 hia rsEIdeAOe and citizen-
vbip to another stete In sccurdcnoe wl th the rul.ea of law
above rtferred to where he continue8 his reAWa1       paymAtS,
B&orclbie            0.     P.   Lockhart, Pa’age
                                                10




           Shers the polloyholaer       10 a aitlxan   of another
state     the data of tbo >Uroh666
              at                          of e polloy,  but lot&r
raaov4s his resiaenoo     aad oltlarn8blp     to Texas la aQ-
ooraenor 4th     said ruloo of law where he ooatlnues       him
ronswell prelalua paymente (4 uoh payment.8     would be 8ubjoqt
to     said        (iros*    premium tax.

            vimalraot your rttention,howrtsr, to the mot
that them is a altfercnos    in the prorlslons of the atetuts8
flxl~($gross   recelpte toxea on the prbntuaa eolleotra  by
rorelgn llra lnmuaooa oompanirr ma tbooe 00iieot0a      by
foreign  aooldent  an& hoelth    lnrorrraoe aompmnl~n, ln that
th6 famm     la bawl uxton prmlum8 oollootrd        rroa oltlzerm
or thla Stats (Artlolm       4709 lnd 4772) ana the latter
1~ beal   upon the &mm       waount of prdins     rsodrrd     upon
rlska looat6a   in thlr~atatr    (Artlob    7066).
                     Trudln,g      that   tbir   ratld’aatorily      snmrars   four
lnqulq, we remain
                                                         Vrry truly yours
                                                   ATTOiWEY       GEIWRRL OF T]ETAS